DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to an amendment filed 11/30/2021. As directed by the amendment, claims 1, 6, 11, 13, and 15 were amended, no claims were cancelled, and no new claims were added. Thus, claims 1-20 are presently pending in this application.   

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meshberg (3,184,115) in view of Altounyan (4,509,515).	

    PNG
    media_image1.png
    680
    517
    media_image1.png
    Greyscale

Regarding claim 1, Meshberg discloses an inhaler housing (entire device in figs. 10-13), comprising: a receiving portion (cylindrical housing comprising 320 and 15, see figs. 10-13, col 5, lines 19-55) adapted to at least partially receive a container containing a medicament (see medicament container 10, fig. 10, col 2, lines 28-37); a dispensing portion (328, see fig. 12, col 5, lines 19-55) through which the medicament is dispensed (see figs. 10-13); wherein the receiving portion and the dispensing portion are movable relative to one another between a storage condition (see figs. 10-13, fig. 11 is storage and fig. 12 is use condition), in which the receiving portion and the dispensing portion at least partially 
However, Altounyan discloses a dispensing portion (5, 13, 20, figs. 1-4), a receiving portion (6, 12, fig. 1), a retention member (17 and 18) comprising a nipple (detent 17, see fig. 2, the detent in the figure is shown to take the shape of a nipple) and a corresponding aperture (recess 18) which engage with each other in an interference fit (the recess and the detent 17 engages to lock each other, to lock each other, there would have to be some form of interference fit, or else they would just slide relative to each other, see Col 3, lines 57-61), the retention member adapted to retain the inhaler 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispensing portion and receiving portion of Meshberg to have the retention member having a nipple and corresponding aperture which engage with each other in an interference fit, and the retention member adapted to retain the inhaler housing in the use condition, in the interference fit as taught by Altounyan for the purpose of providing a retention means that would allow the dispensing portion to be locked in a used condition relative to the receiving portion (see col 3, line 57-59 of Altounyan).  
Regarding claim 2, the modified Meshberg discloses that the receiving portion (cylindrical housing comprising 320 and 15 of Meshberg) is substantially tubular (see 320 and 15 of Meshberg, see the annotated-Meshberg fig. 13 above).
Regarding claim 3, the modified Meshberg discloses that the receiving portion (cylindrical housing comprising 320 and 15 of Meshberg) includes a bore extending along at least a portion of a length thereof (see space within 15 that accommodates the canister 10 of Meshberg is the bore, alternatively, the bore can additionally include the channel within 323 that exits at the nozzle 327, see the annotated-Meshberg fig. 13 above).
Regarding claim 4, the modified Meshberg discloses that the bore (see bore in the rejection to claim 3) extends into the receiving portion from an open end of the 
Regarding claim 7, the modified Meshberg discloses that the receiving portion includes an actuation portion adapted to assist in the dispensing of the medicament from the container (the nozzle 327, 323, 325 are actuation portion, see col 5, lines 9-38 of Meshberg).
Regarding claim 8, the modified Meshberg discloses that the actuation portion (the nozzle 327, 323, 325 are actuation portion, see col 5, lines 9-38 of Meshberg) includes a nozzle (327, fig. 10 of Meshberg) through which the medicament is directed towards a user’s mouth (see opening at 328 of Meshberg, capable of directing the medicament towards a user’s mouth, see full disclosure).

    PNG
    media_image2.png
    473
    541
    media_image2.png
    Greyscale


Regarding claim 10, the modified Meshberg discloses that the dispensing portion (328 of Meshberg) at least partially overlies the receiving portion (15 and 320 of Meshberg) when the inhaler housing is in the storage condition (see fig. 11, as shown the dispensing portion at least partially overlies the receiving portion).
Regarding claim 11, the modified Meshberg discloses one or more recesses, channels, or openings (see 329 of Meshberg, figs. 10-13 and col 5, lines 19-38 of Meshberg) are provided on the receiving portion (see 320 and 15 of Meshberg, see figs. 10-13 of Meshberg), when the inhaler housing is assembled, the one or more protrusions (330 of Meshberg) are located in the one or more recesses or channels, such that, as the inhaler housing moves between the storage condition and the use condition, the one or more protrusions move within the one or more recess, channels or openings (see figs. 10-13 and col 5, lines 19-38 of Meshberg). 
Regarding claim 12, the modified Meshberg discloses that the abutment of the one or more protrusions (330 of Meshberg) against an end of the one or more recesses, channels or openings (329 of Meshberg) defines a limit of sliding movement of the dispensing portion relative to the receiving portion (see figs. 10-13 and col 5, lines 19-38 of Meshberg, due to structural limitation of the openings 329, the protrusion 330 would be limited in sliding movement). 
Regarding claim 13, the modified Meshberg discloses that to move the inhaler housing from the storage condition to the use condition, a first movement in form of the 
Regarding claim 14, the modified Meshberg discloses that the retention member (17 and 18 of Altounyan, wherein after the modification, the retention member is interpreted as the portion of 320 that extends from 329 of Meshberg to 18 of Altounyan) comprises an extension of the one or more recesses, channels or openings (329 of Meshberg, see figs. 10-13 of Meshberg, after the modification with Altounyan, the recess 18 would be located at 320 of Meshberg, wherein the recess 18 and the material of 320 that extends to 329 would be the extension, therefore, the extension would be an extension of the channels (329 of Meshberg)), and wherein the one or more protrusion (330 of Meshberg) are adapted to move into the extension, thereby retaining or locking the inhaler housing in the use condition (see figs. 10-13 and col 5, lines 19-38 of Meshberg, Meshberg discloses that the protrusion 330 moves within 329 to put it into a use condition, after the modification, 330 of Meshberg would move the extension (portion of 320), in order to retain or lock the inhaler housing in the use condition using retention member). 
Regarding claim 15, the modified Meshberg discloses that the retention member (18 and 17 of Altounyan) comprises a nipple (17 of Altounyan, see fig. 2 of Altounyan) and a corresponding aperture (recess 18 of Altounyan), which engage with each other (see figs. 1-2 of Altounyan). 

Regarding claim 17, the modified Meshberg discloses that the dispensing portion (328 of Meshberg) includes one or more cut-out portions sized so that at least an outer surface of the receiving portion is located in abutment with or close proximity to at least a portion of an edge of the cut-out portion in the use condition (see cut out portion in the rejection in claim 1, alternatively, the cut out portion and outer surface can be segmented in order to meet the claimed language assuming the applicant intend on claiming a new cut-out portion, see 112(b) rejection above).
Regarding claim 18, the modified Meshberg discloses that the dispensing portion (328 of Meshberg) includes a first open end through which the medicament enters the dispensing portion from the receiving portion (320 and 15 of Meshberg), and an opposed second open end through which the medicament exits the dispensing portion (see the annotated-Meshberg fig. 12 above, see col 4, line 66 to col 5, line 55 of Meshberg). 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meshberg (3,184,115) in view of Altounyan (4,509,515) as applied to claim 1 above, and further in view of Haindl (2014/0190473).
Regarding claim 5, the modified Meshberg discloses a receiving portion (15 and 320 of Meshberg) include a portion (15 of Meshberg), but fails to disclose that the 
However, Haindl teaches a receiving portion (1, fig. 1) comprising a connection member (1b, fig. 1) adapted to allow connection of the inhaler housing to an item of clothing (see paragraph 0042).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portion of the receiving portion of the modified Meshberg to have the connection member as taught by Haindl for the purpose of allowing the inhaler to be clipped onto an article of clothing, thereby preventing the inhaler from being misplaced and to provide convenience to the user by allowing the inhaler to be clipped onto an article of clothing instead of the user having to carry the inhaler. 
Regarding claim 6, the modified Meshberg discloses a receiving portion (15 and 320 of Meshberg) include a portion (15 of Meshberg), but fails to disclose that the receiving portion includes one or more connection members and that a connection member of the connection member is configured to retain the inhaler housing in the storage condition.  
However, Haindl teaches a receiving portion (1, fig. 1) comprising a connect member (nub at free end of 1b, see fig. 1) of the connection member (1b, fig. 1) adapted to allow connection of the inhaler housing to an item of clothing (see paragraph 0042).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portion of the receiving portion of the modified Meshberg to have the connection member as taught by Haindl for the 
After the modification, when the inhaler is in the configuration as shown in fig. 11 of Meshberg, since the clip 1b of Haindl is being installed on 15 of Meshberg, a connection member (nub at end of 1b, see fig. 4 of Haindl) of the connection member (1b of Haindl) can retain the inhaler housing onto a shirt or jacket pocket in the storage position. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meshberg (3,184,115) in view of Altounyan (4,509,515) as applied to claim 18 above, and further in view of Hansen (3,994,421).
Regarding claim 19, the modified Meshberg discloses that the second open end of the dispensing portion includes a shaped portion (see shaped portion at the second open end of 328 of Meshberg), but fails to disclose that the shaped portion is adapted to allow connection of the inhaler housing to a spacer. 
However, Hansen discloses an inhaler housing (entire inhaler shown in fig. 1 minus the mouthpiece cover (14)), comprising: a receiving portion (30 and 32, fig. 1, Col 4, lines 19-43) adapted to at least partially receive a container containing a medicament (container 27, fig. 1); a dispensing portion (11, 14 and 16 and 17/18/22, fig. 1) through which the medicament is dispensed (col 2, lines 55-68 and 5, lines 28-53); Hansen discloses that the dispensing portion (11, 14 and 16 and 17/18/22, fig. 1) includes a first open end through which the medicament enters the dispensing portion from the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaped portion of the modified Meshberg to be adapted to allow connection of the inhaler housing to a spacer as taught by Hansen for the purpose of protecting the second open end from dust and contamination, thereby increasing safety for the patient (see mouthpiece cover 14 of Hansen, mouthpiece cover are well known in keeping the dispensing portion of inhalers clean). 
Regarding claim 20, the modified Meshberg discloses a second open end, but fails to disclose that the second open end of the dispensing portion is provided with a cover member. 
However, Hansen discloses an inhaler housing (entire inhaler shown in fig. 1 minus the mouthpiece cover (14)), comprising: a receiving portion (30 and 32, fig. 1, Col 4, lines 19-43) adapted to at least partially receive a container containing a medicament (container 27, fig. 1); a dispensing portion (11, 14 and 16 and 17/18/22, fig. 1) through which the medicament is dispensed (col 2, lines 55-68 and 5, lines 28-53); Hansen 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second open end of the dispensing portion of the modified Meshberg to have a cover member as taught by Hansen for the purpose of protecting the second open end from dust and contamination, thereby increasing safety for the patient (see mouthpiece cover 14 of Hansen, mouthpiece cover are well known in keeping the dispensing portion of inhalers clean). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	 Koerner (5,785,048) is cited to show an inhaler device that can be collapsed into a compact stated. 
	Meshberg (Re 26,304) is cited to show an aerosol dispensing package that can be collapsed into a compact package. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785